               Case 3:19-cv-01463-VC Document 109 Filed 11/20/20 Page 1 of 6




 1
                                   UNITED STATES DISTRICT COURT
 2
                                NORTHERN DISTRICT OF CALIFORNIA
 3
                                        SAN FRANCISCO DIVISION
 4

 5
     TESLA, INC., a Delaware corporation,             Case No. 19-cv-01463-VC
 6
            Plaintiff,                                JOINT DISCOVERY LETTER BRIEF OF
 7                                                    PLAINTIFF TESLA, INC. AND
     v.                                               DEFENDANT GUANGZHI CAO TO
 8                                                    COMPEL TESLA TO PRODUCE
     GUANGZHI CAO, an individual,                     WITHHELD INTERVIEW SUMMARIES
 9
            Defendant.                                Judge:           Hon. Kandis A. Westmore
10

11

12          Counsel for Tesla and counsel for Defendant Guangzhi Cao have met and conferred
13 telephonically prior to filing this joint letter, most recently on Monday, November 16, 2020.

14 Undersigned counsel hereby attest that they have complied with Section 9 of the Northern District’s

15 Guidelines for Professional Conduct regarding discovery prior to filing the joint letter.

16
     THE NORTON LAW FIRM PC                                    CONRAD & METLITZKY LLP
17

18
   By: /s/ Fred Norton                                         By: /s/ Mark Conrad
19 Fred Norton (SBN 224725)                                    Mark Conrad (SBN 255667)
20 Attorneys for Plaintiff                                     Attorneys for Defendant
   TESLA, INC.                                                 Guangzhi Cao
21

22

23          Pursuant to Local Rule 5.1(i)(3), I attest that all other signatories listed, and on whose behalf the
24 filing is submitted, concur in the filing’s content and have authorized the filing.

25    Dated: November 20, 2020                     By:     /s/ Mark R. Conrad
                                                           Mark R. Conrad
26

27

28
     CASE NO. 19-CV-01463-VC                         -1-                            JOINT DISCOVERY LETTER BRIEF
                 Case 3:19-cv-01463-VC Document 109 Filed 11/20/20 Page 2 of 6




 1          Defendant Cao’s Position. This motion is to compel the production of approximately thirty

 2 documents comprising notes and summaries of witness interviews by internal investigators at Tesla,

 3 over which Tesla has affirmatively and unambiguously waived any applicable claim of privilege.

 4          I.       Factual Background

 5          Tesla’s Investigation. In early 2019, Tesla investigated the circumstances of Guangzhi Cao’s

 6 resignation and separation from the company. Its investigators conducted 14 employee interviews.

 7 Investigators kept notes and created summaries of the interviews. These summaries—or “investigative

 8 actions,” as Tesla’s investigators called them—describe “substantive facts of the interview,” were

 9 addressed to and stored in an investigation case file as a matter of course, and were created as part of a

10 “regular practice” by Tesla’s professional investigators. See Ex. A at 108:10-111:25.

11          Tesla’s Work Product Waiver. During discovery, Cao asked for “documents reflecting Tesla’s

12 investigation into the alleged misappropriation of trade secrets or breach of contracts by Cao.” Ex. B at

13 15 (RFP No. 42). Tesla refused at first, citing privilege. Id. Then, at 7:51 p.m. on the eve of a Rule

14 30(b)(6) deposition about its investigation, Tesla changed course. In its last-minute about-face, Tesla

15 withdrew its objections, affirmatively and explicitly waiving work product protection over investigation

16 documents. Tesla’s attorneys stated: “We are not asserting a work-product objection to your discovery

17 requests relating to (1) Tesla’s communications with law enforcement or (2) Tesla’s investigation, in

18 each case specifically concerning Cao’s misappropriation of Autopilot source code. We therefore intend

19 to reproduce documents previously withheld as work-product or previously redacted as work-product.”

20          Use of Tesla’s Privileged Documents. Pursuant to its affirmative waiver, Tesla then produced

21 thousands of investigation documents. It produced a raft of communications by or among investigators.

22 It produced a “script” of questions used to interview employees. It produced an “investigation plan”

23 identifying witnesses and investigation action items. It produced a summary of a witness interview with

24 Cao’s direct supervisor, Andrej Karpathy. Next, at Karpathy’s deposition on July 9, 2020, Tesla’s

25 attorneys sat idly by and said nothing while Karpathy described the interview and discussed the written

26 summary of it. Tesla concedes its attorneys were at that point “directly involved” in the investigation.

27          Telsa Backtracks, Claws Back Documents, and Withholds Others. In derogation of its express

28 waiver, and in contradiction of its silence in the face of Cao’s use of the Karpathy’s interview summary,


     CASE NO. 19-CV-01463-VC                        -2-                           JOINT DISCOVERY LETTER BRIEF
              Case 3:19-cv-01463-VC Document 109 Filed 11/20/20 Page 3 of 6




 1 Tesla then began to reverse course. In August, six weeks after Karpathy’s deposition, Tesla refused to

 2 allow its Rule 30(b)(6) witnesses to discuss the substance of internal witness interviews. It then clawed

 3 back an outline of interview questions. It also clawed back a report that included a list of witness

 4 interviews and the status of the internal investigation. Yet Tesla made no attempt to clawback the

 5 Karpathy interview summary. It asserted no privilege over Karpathy’s testimony about the interview.

 6          Tesla then produced a privilege log, which revealed, for the first time, that Tesla had withheld up

 7 to thirty other documents substantially identical to the Karpathy summary it had produced and allowed

 8 to be used at deposition. These additional documents were disclosed as items 399-428 on Tesla’s

 9 privilege log (“Interview Summaries”). Ex. C. Tesla’s log contains no indication of an author or

10 recipient of these summaries, nor any other basis to evaluate its claim of privilege. Presumably these

11 documents, like the “investigative action” regarding the Karpathy interview, were all created as part of

12 Tesla’s routine business practices and addressed to the investigative “file,” not to an attorney. Ex. A.

13          Tesla Belatedly Attempts To Clawback the Karpathy Interview Summary. One day ago, but

14 four months after the document was highlighted for its attorneys and used at Karpathy’s deposition,

15 Tesla lamely asked to clawback the Karpathy summary. “Inadvertent” is not a word that applies here.

16          II.     Argument

17          The Court should order Tesla to produce the “Interview Summaries” on its privilege log, as well

18 as any other documents reflecting the substance of its 14 internal interviews. Tesla also should be

19 ordered to pay costs for a further 2-hour deposition of its Rule 30(b)(6) witness so that Cao can complete

20 his examination about the withheld summaries and get answers that Tesla’s lawyers impermissibly

21 refused to allow the witness to answer, after previously allowing Karpathy to testify on the same subject.

22          To start, these investigation documents are not privileged. Tesla has affirmatively waived any

23 work product protection over these documents. And while Tesla now asserts that the documents are

24 protected by the attorney-client privilege, that is incorrect. These documents are not communications

25 with in-house or outside counsel. They were not prepared by attorneys. Nor, despite Tesla’s efforts to

26 characterize them this way, were they prepared for the purpose of seeking or giving legal advice. Tesla

27 does not claim that any of the interviewed witnesses ever sought legal advice. Instead, these documents

28 merely summarize aspects of a factual investigation, and so are not protected by the attorney-client


     CASE NO. 19-CV-01463-VC                        -3-                           JOINT DISCOVERY LETTER BRIEF
              Case 3:19-cv-01463-VC Document 109 Filed 11/20/20 Page 4 of 6




 1 privilege, even if attorneys later used them to give advice. See Molex v. City & Cty. of San Francisco,

 2 No. 11-1282-YGR KAW, 2012 WL 1831640, at *2 (N.D. Cal. May 18, 2012) (“the attorney-client

 3 privilege only protects communications between a client and a lawyer for the purpose of obtaining legal

 4 advice”). According to Tesla’s own investigators, and as shown on the face of the Karpathy interview

 5 summary itself, these documents are memos “to file” containing “substantive facts.”

 6          Even if the attorney-client privilege was applicable to the interview notes and memoranda, Tesla

 7 waived that protection. Parties cannot selectively waive attorney-client privilege, producing and using a

 8 subset of privileged documents for their own benefit (like the Karpathy summary), then withholding

 9 other documents on the same subject. See In re Pacific Pictures Corp., 679 F.3d 1121, 1127-31 (9th Cir.

10 2012); see also Hernandez v. Tanninen, 604 F.3d 1095, 1100 (9th Cir. 2010) (emphasis added). Stated

11 differently, Tesla cannot produce its favorite witness summary as evidence while concealing other

12 summaries and invoking privilege as a shield, nor can it salvage its obvious selective waiver by

13 purporting to claw back the Karpathy interview summary now, more than four months after the

14 document was brought to the attention of Tesla’s attorneys and used extensively at deposition.

15          Plaintiff Tesla’s Position. In February 2019, Tesla investigators working directly with Tesla’s

16 inhouse counsel interviewed 14 Tesla employees about Defendant Guangzhi Cao’s misappropriation of

17 Tesla source code and departure to XMotors. Lawyers participated in some but not all of the interviews.

18 So counsel could provide legal advice, interviewers wrote summary memos, which they submitted to the

19 confidential investigation file shared with counsel. Counsel used the memos to decide whether Tesla

20 should sue Cao. These documents are protected by the attorney-client privilege (ACP). Cao seeks

21 production of the memos by falsely (and irrelevantly) asserting Tesla waived work-product (WP)

22 protection and repeatedly misrepresenting the record. Tesla inadvertently produced one interview memo

23 (now clawed back). Cao asked one question about the substance of that interview at a deposition. No other

24 memo or interview contents has ever been disclosed. This motion should be denied.

25          The Interview Memos Are ACP. From the start, the investigation involved both Tesla’s inhouse

26 counsel and Tesla Global Security Response (GSR), as makes sense when an employee misappropriates

27 valuable trade secrets and the FBI investigates. Not all GSR communications included Tesla counsel, not

28 all communications sought legal advice, and not all GSR tasks related to litigation. So Tesla has produced


     CASE NO. 19-CV-01463-VC                       -4-                          JOINT DISCOVERY LETTER BRIEF
              Case 3:19-cv-01463-VC Document 109 Filed 11/20/20 Page 5 of 6




 1 many non-privileged documents related to GSR’s work. But for employee interviews, lawyers reviewed

 2 and revised the interview script to ensure the lawyers obtained information lawyers needed to advise Tesla.

 3 Tesla attorney Angela Chadwick personally attended and participated in some interviews, giving Upjohn

 4 warnings and advising employees of their obligations. Interviews first were summarized in notes, which

 5 investigators converted to formal memos and saved to an electronic investigation file for assessment by

 6 counsel, including Ms. Chadwick and Tesla litigation counsel Candace Jackman, so Tesla could decide

 7 whether to sue Cao and press criminal charges. Tesla then gave the memos to outside litigation counsel.

 8          The interview memos are at the heart of ACP. Ms. Chadwick actually participated in at least four

 9 interviews; the others followed the script developed with counsel. GSR provided memos to counsel to

10 obtain legal advice about the FBI’s investigation and Tesla’s legal rights against Cao. See Upjohn Co. v.

11 United States, 449 U.S. 383, 394 (1981) (communications from company employees to counsel to secure

12 legal advice are privileged); Sandra T.E. v. S. Berwyn Sch. Dist. 100, 600 F.3d 612, 620 (7th Cir. 2010)

13 (“[W]hen an attorney conducts a factual investigation in connection with the provision of legal services,

14 any notes or memoranda documenting client interviews or other client communications in the

15 [investigation’s] course are fully protected by the attorney-client privilege.”). While the desire for legal

16 advice was not the memos’ sole purpose, it was the primary one, which is all ACP requires. See Visa

17 U.S.A., Inc. v. First Data Corp., 2004 WL 1878209, *4 (N.D. Cal. Aug. 23, 2004).

18          Cao’s assertions do not overcome ACP. He states, without any support, that: (a) the memos “are

19 not communications with in-house or outside counsel” (wrong); (b) the memos were not prepared to obtain

20 legal advice (wrong); and (c) the investigation was “factual,” not legal, and so not privileged (doubly

21 wrong). Lastly, he notes the “to” and “from” fields in the privilege log are blank. But those are email

22 metadata fields; the memos were not emails. But their contents and circumstances confirm they are ACP.1

23          Cao Knows Tesla Never Waived ACP. Cao quotes only part of Tesla’s June 11 email stating it

24 would not assert WP as to its investigation of Cao, and omits the rest of the email:

25           There are certain communications by Tesla employees with Tesla attorneys for the
             purposes of obtaining legal advice relating to Tesla’s communications with law
26           enforcement and Tesla’s investigation to Cao’s misappropriation of Autopilot source
27
     1
    In the one fruitless meet and confer on November 16, Cao did not ask for a more detailed privilege log;
28 his counsel simply announced they had already written their brief.


     CASE NO. 19-CV-01463-VC                        -5-                           JOINT DISCOVERY LETTER BRIEF
               Case 3:19-cv-01463-VC Document 109 Filed 11/20/20 Page 6 of 6



             code. We continue to maintain our attorney-client privilege objection to producing or
 1           unredacting those communications. (emphasis added)
 2 At the Aug. 21 deposition of Mr. Nocon, Tesla again clearly asserted ACP as to the memos and what was

 3 said in interviews. Exhibit D (Nocon Tr. 101-02) (Tesla counsel: “I am focusing squarely on the

 4 interviews, and there is an attorney-client privilege issue as well, which I’ve already mentioned.”)2

 5          Tesla Did Not Waive By Disclosing Documents. Cao has the burden to establish waiver; he does

 6 not meet it. Guidiville Rancheria of California v. United States, 2013 WL 6571945, *5 (N.D. Cal. Dec.

 7 13, 2013). In this case, Tesla has produced 20,598 documents. It clawed back three: the interview memo

 8 of Dr. Karpathy (Ex. 78), a GSR investigative plan (Ex. 125, re-produced after redacting the lawyer-

 9 drafted interview questions), and a lawyer’s edit of responses to the FBI (not disputed). Cao claims Tesla

10 lawyers “sat idly by” while Cao used the first two at depositions. Not so. Tesla initially failed to object to

11 Ex. 78 because Ms. Chadwick did not attend that interview and the memo itself did not reveal counsel’s

12 role. Other than trying to authenticate it, Cao asked only one question about Ex. 78’s contents; save that

13 question, no witness has ever testified about the content of any interview. Tesla clawed back Ex. 78 when

14 – four months later – Cao suddenly claimed his own de minimis use created subject matter waiver. Tesla

15 immediately demanded the return of Ex. 125 (not an interview memo) at Mr. Nocon’s deposition, leading

16 to an exchange in which Cao counsel promised “defendant will not argue waiver” based on his

17 questioning about the document. Ex. D (Nocon Tr. 89-90). Oh well. Tesla has never used the contents of

18 any interview for any purpose and will not. Inadvertent production of one clawed back interview memo

19 without any affirmative use is not waiver, and certainly not subject matter waiver. See Fed. R. Evid

20 502(b); Orthopaedic Hosp. v. DJO Glob., Inc., 2020 WL 5363307, *8-11 (S.D. Cal. Sept. 8, 2020).

21          Tesla Withheld Zero Investigation Documents Based on WP Objections Related to the

22 Investigation. Tesla unequivocally rejects that it “waived” WP protection, but it makes no difference.

23 Cao challenges Tesla’s WP claim over three documents (plus two duplicates). In each case, the redacted

24 text describes WP related to a different litigation, not “specifically concerning Cao’s misappropriation of

25 Autopilot source code,” as stated in the June 11 email. Tesla’s objections and redactions are proper.

26
     2
    Cao claims Tesla’s June 11 email “waived” WP. It did not. Tesla did not assert WP because Tesla
27 concluded WP did not apply to those particular documents. That is no waiver. To prove waiver, Cao
   would have to prove, among other things, that Tesla disclosed documents that are in fact protected by
28 WP. He does not even try.


     CASE NO. 19-CV-01463-VC                         -6-                           JOINT DISCOVERY LETTER BRIEF
